William C. Hecht, Jr., J.
Plaintiff moves for summary judgment. The action is based on two instruments of guarantee of the indebtedness of the principal debtor, one executed by the individual defendants and the other by the corporate defendant. Defendants do not dispute the basic obligation or the account as submitted by plaintiff, except that they claim lack of knowledge as to charge-backs in the sum of $21,507.63 listed under “Disputes” and a further sum of $12,774.62 listed under “ House Purchases “ Disputes ” relates to accounts receivable which the debtor’s customers refuse to pay, which, under the factoring agreement, plaintiff has the right to charge back regardless of the merit of the refusal to pay. “House Purchases” relates to accounts receivable due from the debtor to others of plaintiff’s factored clients and assigned to plaintiff, which is also covered by the factoring agreement and the guarantees. The particularization of these items has been supplied in the reply affidavits.
*1023In all the circumstances, plaintiff is entitled to summary judgment directing an assessment which will require only a discovery of debits and credits, including the identity and amounts of the disputed accounts receivable which have been charged back and of the house purchases. The motion is granted accordingly.